Title: John Adams to John Jay, 20 Feb. 1786
From: Adams, John
To: Jay, John


          
            
              Sir
            
            

              Grosvenor Square

               Feb. 20. 1786
            
          

          Yesterday the Tripolitan Ambassador Sent a Message by a Doctor
            Benamor, an English Jew most probably, who has formerly resided in Barbary, and Speaks
            the Arabic Language as well as the Italian and Lingua Franca, to inform me, that he
            wished to return his Visit, in the Same friendly and respectfull manner, and that as he
            had much at heart a Treaty between the Barbary and American States, he wished it might
            be soon. It was agreed that he Should be received at noon.
          At twelve His Excellency came in Ceremony, accompanied with his
            Secretary, and Benamor for an Interpreter, “whom he had chosen in Preference to the
            Interpreter assigned him by the Court, because he was sorry to See, that this nation was
            not so Steady in its Friendship to America as the French. The French Consul at Tripoli
            congratulated him upon his Appointment and hoped he would meet in England with a
            Minister with whom he might make a Treaty of Peace with America: but he was Sorry to Say
            he found here much Ill Will to the Americans and a Desire to prevent him from Seeing the
            American Minister,. For this Reason he would have nothing to do with the Court
            Interpreter. It was the delight of his soul and the whole pleasure of his Life to do
            good: and he was zealous to embrace an opportunity which now presented itself, of doing
            a great deal. The Time was critical, and the sooner Peace were made the better for from
            what passed before he left home, he was convinced if the Treaty should be delayed
            another year, it would after that, be difficult to make it. If any considerable Number
            of Vessells and Prisoners Should be taken, it would be hard to perswade the Turks
            especially the Algerines to desist. a War between Christian and Christian was mild and
            Prisoners on either Side were treated with Humanity: but a War between Turk and
            Christian was horrible, and Prisoners were Sold into Slavery. Although he was himself a
            Mussulman he must Still say he thought it a very rigid Law, but as he could not alter
            it, he was desirous of preventing its operation, or at least of Softening it, as far as
            his Influence extended.” The Algerines were the most difficult to treat. They were eager
            for Prizes, and had now more and larger ships than usual. if an Application should be
            made first to Algiers they would refuse: but when once a Treaty was made by Tripoli or
            any one of the barbary States, they would follow the Example. There was Such an intimate
            Connection between ally that when one made Peace, the rest followed. Algiers had refused
            to treat with Spain, in defyance of all her Armaments, untill Tripoli interposed, "and
            then they relaxed at once. He called God to Witness, that is to say, he swore by his
            Beard, which is a Sacred Oath with them, that his Motive to this Earnestness for Peace,
            although it might be of some benefit to himself, was the Desire of doing good.”
          When he was informed that Congress had received some friendly
            Letters from the Emperor of Morocco, and that an Agent was gone to treat with his
            Majesty, “he rejoiced to hear it and doubted not that the Agent would Succeed, as the
            Emperor was a Man of extensive Views, and much disposed to promote the Commerce of his
            subjects.” As it was now apparent that his principal Business here was to treat with the United States, and
            that no Harm could be done by dealing frankly with him, the Commission of Congress to
            treat with Tripoli was shown him, as well as those to Morocco, Algiers and Tunis. He
            “was rejoiced to See them, and although he could not answer for Algiers, he would
            undertake for Tunis and Tripoli, and he would write in favour of any Person Who might be
            sent or go with him in Person to assist in the completion of Peace with all the States
            of Barbary, which was more than he had ever before Said to any Ambassador or Minister in
            Europe.” It was then proposed that His Excellency should mention the Terms which he
            might think proper to propose, but he "desired to be excused, at present, and that
            tomorrow Evening at his House he might have an Opportunity of explaining himself more
            particularly." This was agreed to.—
          It was then observed, that although America was an extensive
            Country the Inhabitants were few in Comparison with France, Spain and England, nor would
            their Wealth bear any Proportion to that of these Nations or of Holland; that We were
            just emerged from the Calamities of War, and had as yet few ships at Sea, especially in
            the Mediterranean, so that the Barbary Corsairs could not expect to make any
            considerable Number of Prizes. “God forbid, was his reply that I should consider America
            upon a Footing at present, in Point of Wealth with these nations. I know very well that
            she has but lately concluded a War which must have laid Waste their Territories, and I
            would rather wish to leave to her own Generosity, the Compliments to be made upon the
            Occasion, than Stipulate any Thing precisely.”
          This Man is either a consummate Politician in Art and Address, or
            he is a benevolent and wise Man. Time will discover whether he disguises an interested
            Character, or is indeed the Philosopher he pretends to be. if he is the 1atter
            Providence Seems to have opened to us an Opportunity of conducting this thorny Business
            to an happy Conclusion. Col Smith will go to Paris to communicate the whole to Mr Jefferson and intreat him to come over to London in order to
            finish as much as possible of it, immediately, and to agree with the Portuguese Minister
            at the Sametime. MrJefferson has long projected a Visit to
            England, and this will be a good Opportunity. No Notice will be taken of it, publickly
            in America, and his real Errand will be concealed from the Public here.
          If the Sum limited by Congress Should be insufficient We Shall be
            embarrassed, and indeed a larger sum could not be commanded unless a new Loan shouId be
            opened in Holland. I doubt not a Million of Guilders might be obtained there, upon the
            Same terms with the last two Millions. This would enable Congress to pay their Interest
            in Europe and to pay the French officers, who are uneasy.
          With great Respect, and Esteem, / I have the Honour to be, Sir your
            most obedient and /most humble servant

          
            
              John Adams.—
            
          
        